TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 8, 2014



                                     NO. 03-14-00292-CR


                                   Ex parte Alberto Garcia




      APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE JONES




This is an appeal from an adverse ruling entered by the trial court. Having reviewed the record,

it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.